Order entered October 24, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-01105-CV

                               KATHY BRADY, Appellant

                                            V.

                                 ANITA KANE, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-00890-B

                                        ORDER
       Before the Court is court reporter Robin N. Washington’s request for an extension of

time to file the record. We GRANT the request and ORDER the reporter’s record be filed no

later than November 2, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE